The third section of the act, chapter 183, of the Laws of 1885, entitled "An act to prevent deception in the sale of dairy products and to preserve the public health," supplementary to and in aid of chapter 202 of the Laws of 1884, entitled "An act to prevent deceptions in sales of dairy products," provides, among other things, that "No person or persons shall sell, supply or bring to be manufactured, to any butter or cheese manufactory, any milk diluted with water, or any unclean, impure, unhealthy, adulterated or unwholesome *Page 295 
milk," etc., and delares that whoever violates the provisions of the section shall be guilty of a misdemeanor.
The indictment in this case "accuses the defendant of the crime of watering milk and bringing the same to a manufactory for the purpose of making the same into cheese," and charges "that the said Hanford West, at the town of Sardinia, in the county of Erie, on the eighth day of July, in the year one thousand, eight hundred and eighty-six, did wrongfully, unlawfully and knowingly supply and bring to be manufactured into cheese, to a cheese manufactory then and there situate, a certain quantity of milk, to wit: ten gallons, which said milk was then and there diluted with water; the said Hanford West then and there bringing the said milk so diluted to the factory for the purpose of having the same manufactured into cheese, contrary to the form of the statute," etc. The defendant demurred to the indictment and the only question presented is, whether the indictment charges a criminal or indictable offense. The indictment follows the language of the statute, and the general rule is well-settled that an indictment for a statutory offense, and especially when the offense is a misdemeanor, charging the facts constituting the crime, in the words of the statute, and containing averments as to time, place, person and other circumstances to identify the particular transaction, is good as a pleading and justifies putting the defendant on trial. (Wharton's Crim. Law, § 364;People v. Taylor, 3 Denio, 91.) But this rule presupposes that the statute creating the offense is a valid exercise of legislative power. The validity of the statute in question is assailed on the ground that it converts what is or may be an innocent act into a criminal offense, and that it is a restriction upon that natural liberty of every owner of property to use it in any lawful way. The power of the legislature to define and declare public offenses is unlimited except in so far as it is restrained by constitutional provisions and guaranties. A legislative act is presumptively valid, and whoever questions its validity must be able to point to some limitation or restriction, or to some guaranty in the Constitution of the State or the United *Page 296 
States which it violates, before its operation can be stayed or the court be called upon to pronounce it void. (Bertholf v.O'Reiley, 74 N.Y. 509.) It is not a good objection to a statute prohibiting a particular act and making its commission a public offense that the prohibited act was before the statute lawful or even innocent, and without any element of moral turpitude. It is the province of the legislature to determine in the interest of the public what shall be permitted or forbidden, and the statutes contain very many instances of acts prohibited, the criminality of which consists solely in the fact that they are prohibited, and not at all in their intrinsic quality. The unnecessary multiplication of mere statutory offenses is undoubtedly an evil, and the general interests are best promoted by allowing the largest practicable liberty of individual action, but nevertheless the justice and wisdom of penal legislation, and its extent within constitutional limits, is a matter resting in the judgment of the legislative branch of the government with which courts cannot interfere. The provision in the third section of the act of 1885, now in question, is, we think, a valid exercise of legislative power. The act, as the title indicates, was aimed at the prevention of frauds in dealings in dairy products and the preservation of the public health. The prohibition in the third section against supplying or bringing to any butter or cheese manufactory milk diluted with water, to be manufactured into butter or cheese, does not make a fraudulent intent a necessary ingredient of the crime. It puts upon the person bringing or supplying milk to a butter or cheese manufactory the risk of ascertaining that the milk is pure. It is well known that the system of manufacturing butter and cheese in factories established for the purpose is very common, and this provision of the act of 1885 was doubtless designed for the protection of persons interested in the common enterprise against fraudulent practices, which should unduly enhance the gains of one to the injury of others. This purpose is not in terms expressed in the title of the act or in the section in question. But this was not necessary. The act of mixing water with milk intended for a butter or cheese factory could *Page 297 
seldom be committed except for a fraudulent purpose. It is not necessary to the validity of a penal statute that the legislature should declare on the face of the statute the policy or purpose for which it was enacted. It is sufficient if it enacts a plain and definite rule not inconsistent with fundamental principles. An inapt or defective title to a criminal statute does not make void a provision not within the exact scope or purpose of the act as expressed therein. We are referred to no constitutional provision in support of the alleged invalidity of the statute in question, except the time-honored and memorable declaration that no person shall be deprived of life, liberty and property without due process of law. The act in question invades neither life, liberty nor property. It destroys no existing property (Wynehamer v. People, 13 N.Y. 378); it deprives no one of the right to obtain an honest livelihood (In re Jacobs, 98 N.Y. 98), and it curtails no one in the exercise of any right except the right to do an act which under ordinary circumstances could only be done with a fraudulent purpose. It is said that the prohibition in the third section extends so far as to make it criminal for a dairyman, owning and conducting a butter or cheese factory for the manufacture of butter and cheese from milk furnished exclusively by himself, to supply the factory with milk from his own cows mixed with water. This would not be a reasonable construction of the act; and if such a supposed state of facts exists in this case it is matter of defense on the trial, and it was not necessary to negative their existence on the face of the indictment. (Comm. v. Dana, 2 Met. 329, 341;People v. Walbridge, 6 Cow. 512, 513; Fleming v. People,27 N.Y. 329.) The following authorities tend to sustain the views above expressed on the main question considered: People v.Cipperly (101 N.Y. 634); People v. Arensberg (105 id. 123);Phelps v. Racey (60 id. 10); Comm. v. Waite (11 Allen, 264); Comm. v. Evans (132 Mass. 11).
We think the judgment is right and should be affirmed.
All concur.
Judgment affirmed. *Page 298